

AMENDED AND RESTATED SEVERANCE AGREEMENT
AMENDED AND RESTATED SEVERANCE AGREEMENT (this “Agreement”) dated as of
[_________] (the “Effective Date”) by and between MoneyGram International, Inc.,
a Delaware corporation (together with its parent companies, direct and indirect
subsidiaries, successors and permitted assigns under this Agreement, the
“Company”) and [___________] (“Executive”).
WHEREAS, the Company employs Executive as its [______________];
WHEREAS, Executive’s employment with the Company is at-will;
WHEREAS, the Company and Executive previously entered into a Severance Agreement
(the “Original Agreement”);
WHEREAS, and the Company and Executive desire to amend the Original Agreement in
certain respects and to accordingly enter into this Agreement to amend and
replace the Original Agreement in its entirety as set forth herein, effective as
of the Effective Date;
WHEREAS, the Company is willing to provide Executive with severance benefits
described in this Agreement and the benefits provided by the MoneyGram
International, Inc. 2005 Omnibus Incentive Plan Non-Qualified Stock Option
Agreement (“Option Agreement”) as consideration for Executive’s agreement to
continue providing services to the Company and Executive’s agreement to enter
into an Employee Trade Secret, Confidential Information and Post-Employment
Restriction Agreement; and
WHEREAS, the Company entered into that certain Agreement and Plan of Merger by
and between Alipay (UK) Limited, Matrix Acquisition Corp., Alipay (Hong Kong)
Holding Limited and the Company, dated as of January 26, 2017 (the “Merger
Agreement”), pursuant to which the Company desires to provide Executive
additional protections in the event of certain terminations within the two-year
period following the Effective Time (as defined in the Merger Agreement).
NOW, THEREFORE, in consideration of the promises and mutual covenants herein and
for other good and valuable consideration, the receipt and sufficiency of which
is mutually acknowledged, the parties agree as follows:
1.
Definitions.

a.     “Cause” shall mean (A) Executive’s willful refusal to carry out, in all
material respects, the reasonable and lawful directions of the person or persons
to whom the Executive reports or the Board that are within Executive’s control
and consistent with Executive’s status with the Company and his or her duties
and responsibilities hereunder (except for a failure that is attributable to
Executive’s illness, injury or Disability) for a period of 10 days following
written notice by the Company to Executive of such failure, (B) fraud or
material dishonesty in the performance of Executive’s duties hereunder, (C) an
act or acts on Executive’s part constituting (x) a felony under the laws of the
United States or any state thereof, (y) a misdemeanor involving moral turpitude
or (z) a material violation of federal or state securities laws, (D) an
indictment of Executive for a felony under the laws of the United States or any
state thereof, (E) Executive’s willful misconduct or gross negligence in
connection with Executive’s


US 4889950 1

--------------------------------------------------------------------------------




duties which could reasonably be expected to be injurious in any material
respect to the financial condition or business reputation of the Company as
determined in good faith by the Board, (F) Executive’s material breach of the
Company’s Code of Ethics, Always Honest policy or any other code of conduct in
effect from time to time to the extent applicable to Executive, and which breach
could reasonably be expected to have a material adverse effect on the Company as
determined in good faith by the Board, or (G) Executive’s breach of the Employee
Trade Secret, Confidential Information and Post-Employment Restriction Agreement
which breach has an adverse effect on the Company.
b.     “Disability” shall exist if Executive becomes physically or mentally
incapacitated and is therefore unable for a period of six (6) consecutive months
or for an aggregate of nine (9) months in any twenty-four (24) consecutive month
period to perform Executive’s duties. Any question as to the existence of the
Disability of Executive as to which Executive and the Company cannot agree shall
be determined in writing by a qualified independent physician mutually
acceptable to Executive and the Company. If Executive and the Company cannot
agree as to a qualified independent physician, each shall appoint such a
physician and those two physicians shall select a third who shall make such
determination in writing. The determination of Disability made in writing to the
Company and Executive shall be final and conclusive for all purposes of this
Agreement.
c.    “Good Reason” shall mean, within the 24-month period following the
Effective Time: (A) a material reduction in the Participant’s position or
responsibilities from the Participant’s position or responsibilities in effect
immediately prior to the Effective Time, excluding for this purpose an isolated,
insubstantial or inadvertent action not taken in bad faith; (B) a material
reduction in the Participant’s base salary or target bonus opportunity, if any,
as in effect immediately prior to the Effective Time, except in connection with
an across-the-board reduction of not more than 10% applicable to similarly
situated employees of the Company, or (C) the reassignment, without the
Participant’s consent, of the Participant’s place of work to a location more
than 50 miles from the Participant’s place of work immediately prior to the
Effective Time; provided that none of the events described in clauses (A), (B)
and (C) shall constitute Good Reason hereunder unless (x) the Participant shall
have given written notice to the Company of the Participant’s intent to
terminate his employment with Good Reason within sixty (60) days following the
occurrence of any such event and (y) the Company shall have failed to remedy
such event within thirty (30) days of the Company’s receipt of such notice.


2.        At-Will Employment. Executive’s employment is at-will and may be
terminated by either Executive or Company at any time and for any reason.


3.     Termination by the Company without Cause. If at any time on or after the
first anniversary of the date Executive first became an employee of the Company
Executive’s employment is terminated by the Company without Cause (other than by
reason of death or Disability), Executive shall be entitled to receive the
following payments, each of which shall at all times be made so as to satisfy
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended:


a.     Salary Severance. A sum equal to Executive’s then current monthly base
salary multiplied by twelve, which, subject to Section 6 hereof, shall be
payable in equal monthly


2

--------------------------------------------------------------------------------




installments on the last day of each month over the twelve month period
following the date of termination of employment and in accordance with the
Company’s normal payroll practices in effect as of the date of Executive’s
termination of employment; and


b.     Bonus Severance. Provided that the Company actually achieves performance
goals for the applicable performance period necessary for participants in the
Company’s [Performance Bonus Plan] or any successor plan (the “Bonus Plan”) to
receive cash bonuses pursuant to the Bonus Plan with respect to such performance
period and that such cash bonuses are actually paid, a sum equal to a pro rata
portion (based on the period between the beginning of the applicable performance
period and the date of termination of Executive’s employment) of Executive’s
cash bonus (up to Executive’s cash bonus at target level) under the Bonus Plan
payable for the year in which the termination of employment occurs, which,
subject to Section 6 hereof, shall be paid in a lump sum payable when such cash
bonus under the Bonus Plan is regularly paid to other Bonus Plan participants
for such year, and which amount shall in no event exceed a pro rata portion of
Executive’s annual target incentive opportunity for such year under the Bonus
Plan.


4.        Termination without Cause or for Good Reason following Effective Time.
Notwithstanding anything to the contrary herein, if, within the 24-month period
commencing on and immediately following the Effective Time, Executive’s
employment is terminated by the Company without Cause (other than by reason of
death or Disability) or by Executive for Good Reason, Executive shall be
entitled to receive the following payments, each of which shall at all times be
made so as to satisfy the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended:


a.     Salary Severance. A sum equal to Executive’s then current monthly base
salary multiplied by twelve, which, subject to Section 6 hereof, shall be
payable in equal monthly installments on the last day of each month over the
twelve month period following the date of termination of employment and in
accordance with the Company’s normal payroll practices in effect as of the date
of Executive’s termination of employment;


b.     Bonus Severance. Provided that the Company actually achieves performance
goals for the applicable performance period necessary for participants in the
Bonus Plan to receive cash bonuses pursuant to the Bonus Plan with respect to
such performance period and that such cash bonuses are actually paid, a sum
equal to a pro rata portion (based on the period between the beginning of the
applicable performance period and the date of termination of Executive’s
employment) of Executive’s cash bonus (up to Executive’s cash bonus at target
level) under the Bonus Plan payable for the year in which the termination of
employment occurs, which, subject to Section 6 hereof, shall be paid in a lump
sum payable when such cash bonus under the Bonus Plan is regularly paid to other
Bonus Plan participants for such year, and which amount shall in no event exceed
a pro rata portion of Executive’s annual target incentive opportunity for such
year under the Bonus Plan;


c.    Incentive Awards. Each restricted stock unit award and long-term
performance-based cash award (including awards into which any such awards are
converted in accordance with the Merger Agreement upon or otherwise in
connection with the Effective Date)


3

--------------------------------------------------------------------------------




held by Executive on the date of termination shall become immediately vested in
full on the date of termination (at 100% of the applicable target level, in the
case of any award then subject to performance-based vesting criteria if
termination occurs on or prior to the last day of the performance period).


     5.     Miscellaneous.


a.    Acknowledgement. Executive acknowledges and agrees that Executive shall
not be entitled to any payment or other benefit pursuant to this Agreement in
the event Company terminates Executive’s employment for Cause or in the event
Executive resigns his or her employment for any reason or in the event of
Executive’s death or Disability. For the avoidance of doubt, in the event
Executive’s employment is terminated under the circumstances described in
Section 4, Executive shall be entitled to receive the greater of the payments
and benefits provided under Section 4 or under Section 3 (but not both).


b.    Release. Executive acknowledges and agrees that as a condition precedent
to receiving any payments pursuant to this Amended and Restated Severance
Agreement, Executive shall have executed, within twenty-one (21) days, or if
required for an effective release, forty-five (45) days, following Executive’s
termination of employment, a waiver and release substantially in the form
attached hereto as Exhibit A and the applicable revocation period set forth in
such release shall have expired.
c.        No Duplication. Executive acknowledges and agrees that Executive shall
not be entitled to receive any separation payments under any other Company
severance or similar policies.
d.     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without regard to conflicts of
laws principles thereof, to the extent Minnesota laws are not preempted by the
Employee Retirement Income Security Act of 1974.
e.     Severance Pay Plan Statement. Subject to Section 6 hereof, this Agreement
shall be administered and interpreted in accordance with the MoneyGram
International, Inc. Severance Pay Plan Statement.
f.     Entire Agreement/Amendments. This Agreement and the other agreements,
plans and documents referenced herein contain the entire understanding of the
parties with respect to the provision of any severance rights, payments or
benefits by Company to Executive. If any provision of any agreement, plan,
program, policy, arrangement or other written document between or relating to
the Company and Executive conflicts with any provision of this Agreement, the
provision of this Agreement shall control and prevail. This Agreement may not be
altered, modified, or amended except by written instrument signed by the parties
hereto.
g.     No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.


4

--------------------------------------------------------------------------------




h.     Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.
i.     Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of Executive’s employment to the extent
necessary to preserve such rights and obligations.
j.     Successors; Binding Agreement. This Agreement shall inure to the benefit
of and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.
k.     Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.
 
If to the Company:
MoneyGram International, Inc.
2828 N. Harwood, 15th Floor
Dallas, Texas 75201
Attention: Chairman of the Human Resources and Nominating Committee of the Board
If to Executive:
To the most recent address of Executive set forth in the personnel records of
the Company.
l.     Withholding Taxes. The Company may withhold from any amounts payable
under this Agreement such Federal, state and local taxes as may be required to
be withheld pursuant to any applicable law or regulation.
m.     Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.
6.     Code Section 409A.
a.     The parties agree that this Agreement shall be interpreted to comply with
or be exempt from Section 409A of the Internal Revenue Code of 1986 and the
regulations and guidance promulgated thereunder to the extent applicable
(collectively “Code Section 409A”), and all provisions of this Agreement shall
be construed in a manner consistent with the requirements for avoiding taxes or
penalties under Code Section 409A. In no event whatsoever will the Company be
liable for any additional tax, interest or penalties that may be imposed on


5

--------------------------------------------------------------------------------




Executive under Code Section 409A or any damages for failing to comply with Code
Section 409A.
b.     A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits subject to Code Section 409A upon or following a termination
of employment unless such termination is also a “separation from service” within
the meaning of Code Section 409A and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service.” If Executive is deemed on the date
of termination to be a “specified employee” within the meaning of that term
under Code Section 409A(a)(2)(B), then with regard to any payment or the
provision of any benefit that is otherwise considered deferred compensation
under Code Section 409A payable on account of a “separation from service,” such
payment or benefit shall be made or provided at the date which is the earlier of
(i) the expiration of the six (6)-month period measured from the date of such
“separation from service” of Executive, and (ii) the date of Executive’s death
(the “Delay Period”). Upon the expiration of the Delay Period, all payments and
benefits delayed pursuant to this Section 6(b) shall be paid or reimbursed to
Executive in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.
c.     Notwithstanding anything to the contrary contained in this Agreement, all
reimbursements for costs and expenses under this Agreement shall be paid in no
event later than the end of the calendar year following the calendar year in
which Executive incurs such expense. With regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Code Section 409A, (i) all such expenses or reimbursements shall be
made in any event on or prior to the last day of the taxable year following the
taxable year in which such expenses were incurred by Executive, (ii) the right
to reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (iii) the amount of expenses eligible for
reimbursements or in-kind benefits provided during any taxable year shall not
affect the expenses eligible for reimbursement or in-kind benefits to be
provided in any other taxable year, provided, however, that the foregoing clause
(iii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect.
d.     For purposes of Code Section 409A, Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.




[SIGNATURE PAGE FOLLOWS]
 
 




6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
MONEYGRAM INTERNATIONAL, INC.
By: ____________________________


Title: ____________________________


EXECUTIVE
Signature: ________________________














[SIGNATURE PAGE TO THE AMENDED AND RESTATED SEVERANCE AGREEMENT
BETWEEN THE ABOVE-REFERENCED PARTIES]




7

--------------------------------------------------------------------------------




Exhibit A
RELEASE
 
This RELEASE (“Release”) is dated as of  __________between MoneyGram
International, Inc., a Delaware corporation (together with its parent companies,
direct and indirect subsidiaries, successors and assigns, the “Company”), and
[_____________________] (“Executive”).


WHEREAS, the Company and Executive previously entered into the Amended and
Restated Severance Agreement dated [________], 20[__] (the “Severance
Agreement”); and
 
WHEREAS, Executive’s employment with the Company (has been) (will be) terminated
effective [_____________]; and


WHEREAS, pursuant to the Severance Agreement, Executive is entitled to certain
compensation and benefits upon such termination, contingent upon the execution
of this Release;
NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein and in the Severance Agreement, to which Executive understands and
acknowledges he or she may not otherwise be entitled without executing this
Release, the Company and Executive agree as follows:
1.     Executive, on his or her own behalf and on behalf of his or her heirs,
estate and beneficiaries, hereby releases and forever discharges the Company,
its parent companies, predecessors, successors, affiliates, subsidiaries,
related companies, shareholders, and their respective members, managers,
partners, employees, officers, agents, and directors (individually a “Released
Party” and collectively the “Released Parties”) from the following:
 
 
    a.
All claims arising out of or relating to Executive’s employment with the Company
and/or Executive’s separation from that employment.

 
 
    b.
All claims arising out of or relating to the statements, actions, or omissions
of the Released Parties.

 
 
    c.
All claims for any alleged unlawful discrimination, harassment, retaliation or
reprisal, or other alleged unlawful practices arising under any federal, state,
or local statute, ordinance, or regulation, including without limitation, claims
under Title VII of the Civil Rights Act of 1964, as amended; the Age
Discrimination in Employment Act of 1967, as amended; the Americans with
Disabilities Act of 1990, as amended; the Family and Medical Leave Act of 1993;
the Equal Pay Act of 1963; the Worker Adjustment and Retraining Notification
Act; the Employee Retirement Income Security Act of 1974; the Fair Credit
Reporting Act; the Minnesota Human Rights Act, any other federal, state or local
anti-discrimination acts, state wage payment statutes and non-interference or
non-retaliation statutes.

 


8

--------------------------------------------------------------------------------




 
    d.
All claims for alleged wrongful discharge; breach of contract; breach of implied
contract; failure to keep any promise; breach of a covenant of good faith and
fair
 
dealing; breach of fiduciary duty; promissory estoppel; Executive’s activities,
if any, as a “whistleblower”; defamation; infliction of emotional distress;
fraud; misrepresentation; negligence; harassment; retaliation or reprisal;
constructive discharge; assault; battery; false imprisonment; invasion of
privacy; interference with contractual or business relationships; any other
wrongful employment practices; and violation of any other principle of common
law.

 
 
    e.
All claims for compensation of any kind, including without limitation,
commission payments, bonus payments, vacation pay, expense reimbursements,
reimbursement for health and welfare benefits, and perquisites.

 
 
    f.
All claims for back pay, front pay, reinstatement, other equitable relief,
compensatory damages, damages for alleged personal injury, liquidated damages,
and punitive damages.

 
 
    g.
All claims for attorneys’ fees, costs, and interest.

2.     The Company acknowledges and agrees that Executive does not release any
claims that the law does not allow to be waived by private agreement.
3.     Executive acknowledges and agrees that even though claims and facts in
addition to those now known or believed by him or her to exist may subsequently
be discovered, it is his or her intention to fully settle and release all claims
he or she may have against the Company and the persons and entities described
above, whether known, unknown or suspected.
4.     Executive relinquishes any right to future employment with the Company
and the Company shall have the right to refuse to re-employ Executive, in each
case without liability of Executive or the Company.
5.     Executive reaffirms his or her agreement to the Employee Trade Secret,
Confidential Information and Post-Employment Restriction Agreement to which
Executive is a party.
6.     Executive acknowledges that he or she has been provided at least
twenty-one (21) days to review the Release and has been advised to review it
with an attorney of his or her choice and at his or her own expense. In the
event Executive elects to sign this Release Agreement prior to this twenty-one
(21) day period, he or she agrees that it is a knowing and voluntary waiver of
his or her right to wait the full twenty-one (21) days. Executive further
understands that he or she has fifteen (15) days after the signing hereof to
revoke it by so notifying the Company in writing, such notice to be received by
 [_______________] within the fifteen (15) day period. Executive further
acknowledges that he or she has carefully read this Release, knows and
understands its contents and its binding legal effect. Executive acknowledges
that by signing this Release, he or she does so of his or her own free will and
act and that it is his or her intention that he or she be legally bound by its
terms. Executive acknowledges that in deciding whether to sign this Release, he
or she has not relied upon any statements made by the Company or its agents.
Executive further acknowledges that he or she


9

--------------------------------------------------------------------------------




has not relied on any legal, tax or accounting advice from the Company or its
agents in deciding whether to sign this Release.
 
7.     This Release shall be construed and enforced in accordance with, and
governed by, the laws of the State of Minnesota, without regard to principles of
conflict of laws. If any clause of this Release should ever be determined to be
unenforceable, it is agreed that this will not affect the enforceability of any
other clause or the remainder of this Release.
 




10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Release on the date first
above written.
 
 
 
 
MONEYGRAM INTERNATIONAL, INC.
 
 
By:
 
 
Name:
 
______________________________
Title:
 
______________________________
 







11